UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7407


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENNETH LEE FOSTER,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:09-cr-00013-MR-DLH-8; 1:12-cv-00315-MR)


Submitted:   March 11, 2014                 Decided:   March 17, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kenneth Lee Foster, Appellant Pro Se.      Melissa Louise Rikard,
Assistant United States Attorney, Thomas A. O’Malley, OFFICE OF
THE UNITED STATES ATTORNEY, Charlotte, North Carolina; Amy
Elizabeth   Ray,   Assistant   United    States   Attorney,  Jill
Westmoreland Rose, OFFICE OF THE UNITED STATES ATTORNEY,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kenneth     Lee    Foster       seeks    to    appeal     the    district

court’s order denying his motion to amend his 28 U.S.C. § 2255

(2012) motion.       This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).     The order Foster seeks to appeal is neither a final

order nor an appealable interlocutory or collateral order.                         See

Bridges v. Dep’t of Md. State Police, 441 F.3d 197, 206 (4th

Cir.   2006)    (stating      that       denial    of    motion     to    amend    not

immediately appealable); In re Bryson, 406 F.3d 284, 287-89 (4th

Cir. 2005) (discussing cumulative finality).                      Accordingly, we

dismiss the appeal for lack of jurisdiction.                      We dispense with

oral   argument    because        the    facts    and    legal    contentions      are

adequately     presented     in    the    materials      before    this    court   and

argument would not aid the decisional process.



                                                                           DISMISSED




                                           2